Case 19-19513-JKS   Doc 91   Filed 05/18/20 Entered 05/18/20 14:37:46        Desc Main
                             Document     Page 1 of 2




                                                      Order Filed on May 18, 2020
                                                      by Clerk
                                                      U.S. Bankruptcy Court
                                                      District of New Jersey




 DATED: May 18, 2020
Case 19-19513-JKS   Doc 91   Filed 05/18/20 Entered 05/18/20 14:37:46   Desc Main
                             Document     Page 2 of 2
